MEMORANDUM **
James S. Silveria appeals pro se the district court’s dismissal as frivolous of his action against the United States seeking money from the “U.N. Sovereign.” Silve-ria seeks $100 billion per year in compensation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal of a complaint for failure to state a claim, see Partnership Exch. Sec. v. NASD, 169 F.3d 606, 608 (9th Cir.1999), and we affirm for the reasons stated in the district court’s order entered on November 30, 2000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.